If the property had been land, and Joseph Richards had devised it to his daughter Elizabeth Coon for life, "at the end of which to the only heirs of her body, this to the aforementioned, to them and their heirs," it would in law have been an immediate (219) estate tail, vested in Elizabeth Coon. In looking over the whole will there is not a word in it to indicate that the testator intended"children" when he used the words "heirs of the body of Elizabeth Coon." These words must, therefore, have their legal effect, and inasmuch as they would have created an estate tail in Mrs. Coon if the subject-matter had been land, they in law create in her an absolute estate in Riah, she, Riah, being personal property. The two cases cited by the plaintiff's counsel are, we think, in point for him.
The judgment of nonsuit must be set aside.
PER CURIAM.                                       Reversed.
Cited: Donnell v. Mateer, 40 N.C. 9; Worrell v. Vinson, 50 N.C. 94;King v. Utley, 85 N.C. 61; Leathers v. Gray, 101 N.C. 166.